—Order of disposition, Family Court, New York County (George Jurow, J.), entered on or about October 10, 1996, unanimously affirmed, without costs or disbursements.
Application by appellant’s assigned counsel to withdraw is granted (see, Matter of Louise Wise Servs. [Whyte], 131 AD2d 306). We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal. Concur — Lerner, P. J., Sullivan, Milonas, Ellerin and Andrias, JJ.